DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Iida (US Pub. 20160291373) teaches (in figures 1 and 4 and example 6) a liquid crystal display device comprising an upper polarizer (30), an in-plane switching mode liquid crystal panel (10)  including a liquid crystal layer having a Rin (550) value in a range of 310 nm to 350 nm (322 nm see paragraph 71), and a lower polarizer  (40) sequentially, wherein the absorption axis (35) of the upper polarizer and the absorption axis (45) of the lower polarizer are orthogonal; the lower polarizer is disposed adjacent to a light source (105) as compared to the upper polarizer; and comprising, as retardation films, a positive biaxial retardation film (370 positive B plate see paragraph 80), wherein a Rin (450)/Rin (550) value is 1.02, and a negative C plate (360) between the upper polarizer and the in-plane switching mode liquid crystal panel (Rin (λ) is an in-plane retardation value of the liquid crystal layer or the retardation film for a wavelength of λnm) wherein the positive biaxial retardation film satisfies nz≠nx>ny wherein nx, ny and nz are the refractive indexes of the retardation film in the x, y, and z axis directions, respectively (see paragraph 80).
However the prior art taken alone or in combination fails to teach or fairly suggest a display in which a positive biaxial film has a Rin (450)/Rin (550) value in a range of 0.99 to 1.01, and a Rin (650)/Rin (550) value in a range of 0.99 to 1.01 in combination with the other required elements of claim 1. 
Claims 2, 3, and 5-13 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s response, filed 04/04/2022, with respect to claims 1-3 and 5-13 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-3 and 5-13 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871